          Case 3:18-cv-01587-JD Document 150 Filed 04/21/20 Page 1 of 4


                                                      U.S. Department of Justice
                                                      Civil Division
40-11-114.03, 40-82-103.03                            Office of Immigration Litigation


VIA CM/ECF                                            April 21, 2019

Honorable James Donato
United States District Court for the Northern District of California

Re: Emami v. Nielsen, No. 18-cv-1587-JD, and Pars Equality Center v. Pompeo,
No. 18-cv-7818-JD

Dear Judge Donato:

        We submit this response opposing Plaintiffs’ March 16, 2020 letter request to compel
additional questioning of Defendants’ witness Joel Nantais. See Emami, ECF No. 147. We ask
that the Court deny Plaintiffs’ request to prolong discovery beyond the Proclamation’s waiver
process, where Mr. Nantais provided full and forthright testimony during the one-day deposition
allowed by the Court regarding his declaration describing the State Department’s statistical
report on the implementation of Presidential Proclamation 9645. See Emami, ECF Nos. 122, 146.
Indeed, we are surprised to see a few minor issues that arose at the deposition magnified into a
motion practice in this Court and an effort to re-depose Mr. Nantais, particularly given that
Plaintiffs ended their deposition several hours early.

        Defendants have met all their obligations to provide the limited discovery that was
permitted by this Court. And Mr. Nantais’s testimony conclusively demonstrates the legitimacy
and accuracy of the detailed statistical report that was the subject of his declaration and
deposition. That report backs up the administrative record in demonstrating that Plaintiffs’ sole
surviving claim in this case—their assertion that the entire waiver process is somehow a “sham”
in violation of the Accardi doctrine—is not true. As a result, we respectfully request that the
Court issue a briefing schedule for the parties to file motions for summary judgment (or, for
Defendants, a supplement to the motion for summary judgment that Defendants filed on June 13,
2019). See Emami, ECF No. 98.

        Mr. Nantais’s Candid Deposition Testimony. On February 19, 2020, Mr. Nantais
appeared for a Rule 30(b)(6) deposition, which the Court specified should be directed to “the
statements in his declaration, without limitation.” Emami, ECF No. 146. As the Director for
Domestic Operations within the State Department’s Visa Office, Mr. Nantais had overseen the
preparation of the report and, as evidenced by his declaration, could best speak to the precise
steps taken by the office to organize reams of raw numerical data into relevant groupings for the
congressionally mandated report. Indeed, it is because of his particular role and expertise that
Defendants identified Mr. Nantais as the “person most knowledgeable about the report” and
provided him for the deposition per the Court’s order. See Emami, ECF agNo. 146, at 4.

       During the deposition, Mr. Nantais testified candidly about the report’s methodology.
Even in their opening letter, Plaintiffs raise no issue with the substance or tone of his responses
to questions that concerned the report’s accuracy or reliability. See Emami, ECF No. 147. For
          Case 3:18-cv-01587-JD Document
                                     - 2 -150 Filed 04/21/20 Page 2 of 4



instance, Mr. Nantais explained that, to generate the quarterly report, his office received three
Excel spreadsheets from the Consular Systems Technology Office (“CA/CST”) each month.
Nantais Tr. (attached hereto as Ex. A) at 96-97; Emami, ECF No. 135-1, ¶ 34. The bottom line,
as Mr. Nantais explained, is that the report reflects a straightforward aggregation of consular data
collected around the world, and is not readily susceptible to the sort of manipulation or errors
that would be required to support any theory that it overstates the actual number of waiver
grants. See Nantais Tr. at 96-102. Other than a query about extra processing received by Somali
visa applicants—which is covered in Mr. Nantais’s declaration—Plaintiffs’ counsel asked no
other questions regarding the report’s methodology. Nantais Tr. at 102-03; Emami, ECF
No. 135-1, ¶ 39. Instead, acknowledging that the time was still “early,” they proposed breaking
for lunch. Nantais Tr. at 103. They also opted to conclude their questioning of Mr. Nantais at
2:32 p.m.—well before the expiration of the seven hours that they had been allotted to ask
questions about the report. Id. at 180.

        Identities of Low-Level State Department Employees. Despite Defendants’ good-faith
compliance with the Court’s order to provide the “person most knowledgeable about the
report”—namely, Mr. Nantais—and though Plaintiffs had ample opportunity to inquire into the
report’s methodology at the one-day deposition, Plaintiffs have aggrandized a trivial dispute
during the deposition over whether Mr. Nantais would name subordinate officials who may have
assisted in preparing his declaration for submission. See Emami, ECF No. 122, at 4; Nantais Tr.
at 36-46. Plaintiffs argue that they are entitled to the identities of such employees even though
Mr. Nantais identified all the offices that had participated in the normal clearance process for his
declaration. Nantais Tr. at 43, 48-50, 52-53. As he explained, “the process of drafting pretty
much any document at the Department of State” involves “clearing [the] paper through relevant
offices” to ensure the accuracy and utility of the reported information, and those offices are
staffed by civil service employees. Id. at 42-43. Thus, to the extent that his declaration did
benefit from a review process to confirm that his information was accurate in all respects, that
serves only to enhance its reliability.

       In any case, the identities of low-level State Department employees were lines of inquiry
inconsistent with the “targeted” discovery allowed by the Court or the function of this Rule
30(b)(6) deposition, in which Mr. Nantais was the official charged with explaining the
compilation of the report, on behalf of the Department. Indeed, his designation as such was apt,
where he possessed “personal knowledge” of the subject based on his “work and experience at
the Department of State,” as well as his “role in overseeing Domestic Operations and the
promulgation of the congressional reports.” Id. at 45-46. Indeed, as the transcript shows,
Mr. Nantais attested that he took “responsibility for all the information” in his declaration, had
“reviewed the declaration before [he] signed it,” and was “aware of all the information it
contains and the accuracy and veracity of that information.” Id. at 42-43.

        Plaintiffs do not explain what aspects of Mr. Nantais’s declaration or the congressional
report—the sole concern of the deposition—demands further probing into the identities of low-
level State Department employees. They claim to want to pursue “critical questioning on the
extent of Mr. Nantais’s knowledge of information in his declaration and the process by which
State Department reports are created,” but that was the rationale for the deposition, not a request
to probe additional State Department personnel. Id. at 8-180. To reiterate, Defendants provided
            Case 3:18-cv-01587-JD Document
                                       - 3 -150 Filed 04/21/20 Page 3 of 4



Mr. Nantais for “a 1-day deposition” as the “person most knowledgeable about the report,” and
he in turn testified openly about how the report was compiled—a fact Plaintiffs do not dispute.1
See Emami, ECF No. 122, at 4.

         The government’s objections at the deposition were driven primarily by personal privacy
concerns in identifying low-level State Department employees without consultation or careful
consideration of those personal interests. And Plaintiffs have not provided any reason in their
letter to weigh those interests, where they have shown no need to reveal the identities of ancillary
agency personnel in a Rule 30(b)(6) setting. If anything, allowing Plaintiffs to delve gratuitously
into the identities of rank-and-file officials merely because Mr. Nantais’s declaration underwent
a standard clearance process would tend to “discourage candid discussion within the agency and
thereby undermine the agency’s ability to perform its functions”—the type of concerns protected
by the deliberative process privilege. Assembly of State of Cal. v. U.S. Dep’t of Commerce, 968
F.2d 916, 921 (9th Cir. 1992) (internal quotation marks omitted). In short, where Plaintiffs were
unimpeded in asking any question they wished to ask on the report’s methodology—which
Mr. Nantais then answered in full—they are unable to demonstrate any need for the identities of
other agency personnel, or to show that they were prejudiced by not receiving that information.

        Alleged “Coaching.” Opposing counsel’s allegation that Defendants’ counsel somehow
“coached” Mr. Nantais in his testimony about the report is similarly false and refuted by the
transcript. They cite only two places in the 218-page transcript of a multi-hour deposition to
allege prevalent “coaching.” Emami, ECF No. 147 (citing Nantais Tr. at 39-41, 84-91). The first
example (pp. 39-41) involves the decision to invoke a privilege as to the identities of low-level
State Department personnel, so it has no connection to the assertion that there was coaching—
instead, it was a break “for the sole purpose of determining whether a privilege should be
asserted.” See Court’s Standing Order for Discovery in Civil Cases Before Judge Donato, ¶ 13.
The second example (pp. 84-91) also did not involve coaching. That break was requested
because of a long and disarrayed line of questioning on changes in “reports”—an imprecise term
that conflated different types of reports.2 Id. at 79-88. We alerted opposing counsel that their
questions were confusing and needed to be tailored to the quarterly report. Id. at 85. Ultimately,
Mr. Nantais was able to dispel any confusion by explaining that the number of waiver grants,
being a cumulative figure, would increase with each successive iteration of the quarterly report.
Id. at 88-89. Mr. Nantais also explained precisely what transpired during the short break. Id. at
92-94. Thus, contrary to opposing counsel’s reckless assertion of “coaching,” the transcript
reflects that we made a good-faith effort to ensure the deposition proceeded efficiently and
without waste, while Mr. Nantais rendered testimony that was clear, independent, and objective.
Further, throughout the deposition, we were mindful—and sought to remind opposing counsel—
of the Court’s order circumscribing the deposition to the report’s methodology, in addition to the
limits that it otherwise imposed on discovery. See Emami, ECF No. 122.

1
 Indeed, opposing counsel conceded during the deposition that he had deposed “hostile witnesses,” and that
Mr. Nantais was “not one.” Nantais Tr. at 92-93.

2
 At one point in the exchange, opposing counsel asked about changes in the rates of waiver grants or refusals
“[w]ith regard to reports . . . prepared by [Mr. Nantais’s] office in response to requests from other offices within the
Department of State or perhaps other agencies regarding the implementation of Presidential Proclamation 9645.”
Nantais Tr. at 87-88.
          Case 3:18-cv-01587-JD Document
                                     - 4 -150 Filed 04/21/20 Page 4 of 4



         In light of the foregoing, the government respectfully asks that the Court deny Plaintiffs’
request to compel further questioning of Mr. Nantais. As the transcript shows, Plaintiffs
exhausted all their questions about the report’s methodology at the one-day deposition, and
Mr. Nantais answered all those questions with consummate honesty, evenhandedness, and
professionalism. There are now no outstanding issues under this Court’s discovery order.
Mr. Nantais’s declaration and deposition testimony meticulously laid out how the report is
produced, and the evidence resolves any questions about the accuracy of the State Department’s
statistics, which show that the waiver process is being regularly implemented, with more waivers
granted every month. The “targeted” discovery that the Court permitted is thus concluded, and
Defendants respectfully urge the Court to permit resolution of summary judgment.

                                                      Sincerely,

                                                      AUGUST E. FLENTJE
                                                      Special Counsel

                                                      SAMUEL GO
                                                      Senior Litigation Counsel

                                                      s/ David Kim
                                                      DAVID KIM
                                                      P. ANGEL MARTINEZ
                                                      NICOLE GRANT
                                                      Trial Attorneys
                                                      U.S. Department of Justice
